Title: Thomas Jefferson Randolph to Thomas Jefferson, 9 September 1814
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


          My Dear Grandfather  Timberlake, Sep 9th 1814
          By accident I have obtained in this wrect wretched country paper enough to write a letter upon,we arrived at camp (on the sixth) about two miles from West point, in want of every thing necessary for the support of the army both man and horse; we get some beef but never, enough, and that such as we find in the old fields, not good, without salt
			 and
			 often without bread, the supply of which is allways precarious;
			 our horses go often twenty four hours without food  We have nothing in abundance, but ticks and
			 musketoes not as many of the latter
			 as we
			 expected to find,If we remain here many days longer longer, we must depend entirely upon  supplies brought from Richmond as the country between this and that place was found  too poor to support us on  our march
           You We very often see large establishments apparently the abode of, wealthy persons upon approaching them we find them occupied by squalid indigent,  wret wretches who cannot give a meal of any kind to  two persons
          Our sick list is rapidly encreasing; The water drank by part of the corps is such as our horses horses in Albemarle would not drink,
          Your kind promise offer of a draught upon Gibson would be very acceptable
          Your affectionate GrandsonTh J. Randolph
        